Citation Nr: 9930488	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder 
affecting the thoracic and/or lumbar spine.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
November 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for a back disorder and for a neck disorder.  In connection 
with his appeal the veteran was afforded a Travel Board 
hearing before member of the Board in June 1996; a transcript 
of the hearing is of record.  In September 1996, the Board 
remanded the case for further development.  Subsequently, by 
decision dated in July 1997, the RO established service 
connection and assigned a 10 percent disability evaluation 
for chronic recurrent neck strain, effective September 17, 
1992.  The RO informed the veteran that such represented a 
full grant of the benefit sought on appeal; i.e., service 
connection, and that he had one year from the date of 
notification, August 12, 1997, in which to perfect an appeal 
as to the assigned percentage evaluation.  He has not 
appealed that decision and no issue relevant to a neck 
disability is included in this appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (1999).  As the veteran did not 
express disagreement with the "down-stream" issue of the 
effective date or the disability evaluation assigned to the 
RO's grant of service connection, that matter is not before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In December 1997, the Board remanded the veteran's claim 
pertinent to the thoracic/lumbar spine.  In November 1998, 
the Board again remanded this case to ensure that previously 
requested development was accomplished.  As all actions 
requested have now been accomplished to the extent possible, 
the Board will proceed to address that issue herein below.  
See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The competent and probative evidence of record does not 
show that the veteran has any thoracic disability related to 
his period of military service.

2.  The competent and probative evidence of record shows that 
any lumbar spine abnormality is congenital in nature and pre-
existed the veteran's entry into military service, and that 
such is not currently disabling and underwent no permanent 
increase in severity as a result of military service.


CONCLUSION OF LAW

A lumbar or thoracic spine disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 1132, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1131, 
38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  There are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
Similarly, manifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period will 
establish pre-service existence.  38 C.F.R. § 3.303(c).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has found that this presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation; 
and that the veteran need not show a specific link between 
his in-service activity and the deterioration of his pre-
service disability.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991); Hensley v. Brown, 5 Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 289 (1997).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).


Congenital or developmental defects may not be service 
connected as they are not diseases or injuries under the law.  
38 C.F.R. § 3.303 (1998).  The General Counsel of the VA has 
noted, however, in a precedential opinion, that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  
VAOPGCPREC 89-90 (August 27, 1990); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), and cases cited therein.

Where the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background

Service medical records dated in January 1987 reflect that 
the veteran complained of back pain after a fall.  At that 
time, the veteran stated a history of back problems since the 
tenth grade following a wrestling injury.  Physical 
examination revealed tenderness around T3-to-T4 to palpation.  
The examiner diagnosed chronic recurrent back pain.  
A radiologic report indicates that the veteran's thoracic 
spine was within normal limits.  The following day the 
veteran denied pain radiating to his legs and also denied a 
history of trauma.  Physical examination at that time 
revealed no spinous tenderness, but a positive right 
trapezius spasm.  Several weeks later the veteran again 
complained of back pain when a launcher fell on his back.  He 
was stabilized on a backboard.  There was no bleeding or 
laceration.  There was minimal soft tissue swelling to the 
left shoulder where the launcher hit.  The diagnosis was a 
soft tissue injury; the examiner prescribed bed rest.  Two 
days later the veteran continued to complain of upper back 
and shoulder pain.  He again denied radiating pain, but 
stated that he had a history of back trauma.  There was no 
numbness or weakness at that time; there was evidence of 
diffuse thoracic pain and vertebral muscle spasm.  The 
diagnosis was soft tissue trauma with muscle spasm.  In a 
February 1987 follow-up examination, the veteran reported 
improvement in his symptoms.  His thoracic spine was non-
tender at that time and there was no evidence of spasm.  The 
September 1988 service discharge examination did not reveal 
any back disorder and the veteran's spine was noted to be 
normal.  On the accompanying report of medical history, the 
veteran checked "NO" to present or past recurrent back pain 
and the examiner noted no relevant history.  

In October 1991, the veteran presented for evaluation of 
complaints of pain to the neck and shoulder area.  X-rays at 
that time were interpreted as showing a mild left lateral 
curvature in the mid-and lower thoracic spine and minimal 
degenerative changes in the thoracic spine.

A VA examination was conducted in November 1992.  At that 
time the veteran complained of occasional spasm and 
tenderness in the middle of his back.  A radiologist 
interpreted cervical spine films as showing normal findings.  
The clinical examiner noted that the x-rays showed some 
straightening of the curvature of the back below the neck, 
often associated with chronic spasm.  Mild dorsal spasm was 
noted upon examination.  The diagnosis was history of strain 
of the dorsal spine.  

A VA examination was conducted by J.W.C., M.D., in June 1997.  
Dr. J.W.C. noted "a minor amount of what appeared to be 
dorsal spine scoliosis to the upper thoracic spine."  
Neurologically, the veteran was stated to be intact.  X-rays 
revealed no gross abnormalities except for a previously noted 
disc space narrowing at L5 to S1, stated to not be 
problematic at that time.  The diagnosis was chronic 
recurrent neck strain with an associated paraspinal muscle 
spasm.  The examiner summarized that the veteran historically 
had an injury to the mid-back while wrestling and that the 
twisting injury for which he was examined in service may have 
either caused the back disorder or acutely exacerbated a 
previous injury.  The examiner stated that such was now 
stable.

In December 1997, the Board requested a VA examination, 
specifically noting that it should be conducted by "a 
physician not having previously examined the veteran."  In 
December 1997 J.W.C., M.D., again examined the veteran.  The 
assessment provided included "[s]pine films showing 
curvature at the chiropractor's office and the patient feels 
curvature has developed while in the service and would like 
service connection for same, even though he is asymptomatic 
at present."  In an addendum the examiner recounted the 
veteran's medical history, to include the results of 
diagnostic testing.

In November 1998, the Board again remanded the case for 
examination in accordance with prior remand request.  In 
January 1999, J.W.C., M.D., examined the veteran.  Dr. J.W.C. 
indicated that lumbosacral films taken in January 1999 were 
unremarkable except for some mild straightening of the 
cervical region.  The veteran indicated that the did not 
"know why I'm here, I'm not having any problems whatsoever, 
not having any pain associated with the curvature, I just 
want it documented that I have the curvature in case 
something should ever happen."  The veteran stated that from 
a review of an x-ray in 1990 it appeared his spine was 
curved.  Dr. J.W.C. stated that the veteran had only one 
diagnosis of record and such was referable to the cervical 
spine and that there was no other diagnosed spinal disorder.  
Diagnostic testing was interpreted as showing no 
abnormalities of the thoracic or lumbar spine.  

In April 1999, a different examiner evaluated the veteran's 
lumbar and thoracic spine.  It was noted that the veteran 
gave no history of pain, weakness, stiffness or fatigability, 
and no loss of endurance and that he was not undergoing 
treatment at that time.  He voiced no complaints and had no 
functional deficits.  The relevant impression was 
transitional lumbosacral segment with sacralization of the 
transverse process of the transitional vertebrae, without 
significant loss of function noted.  In a May 1999 report, 
that examiner indicated that the veteran had a history of 
thoracic trauma, without ongoing diagnoses or abnormal 
findings and without complaint.  That examiner noted that the 
veteran carried two radiologic diagnoses: cervical strain 
with x-ray documentation of straightening of the mid-portion 
of the cervical lordotic curve, without evidence of fracture 
or subluxation, and transitional lumbosacral segment, stated 
to be a congenital disorder that would be "premilitary and 
would have no bearing on his service years."


Analysis

The veteran contends that during service he injured his back 
when he was caught in a moving missile launcher.  The veteran 
argues that he now has a curve in his spine and that service 
connection is warranted on that basis.  Inasmuch as service 
connection has been granted for cervical spine disability, 
findings and conclusions pertinent thereto will not be 
discussed herein.  However, as the evidentiary record and the 
veteran's arguments also relate to the lumbar and/or thoracic 
spine, such will be discussed below.

First, the Board finds that the veteran's claim relevant to 
his thoracic/lumbar spine is well grounded within the meaning 
of 38 U.S.C.A. § 5107 insofar as the record demonstrates an 
in-service back injury and back complaints; post-service 
medical evidence suggestive of thoracic/lumbar abnormality; a 
continuity of symptomatology per the veteran; and an opinion 
as to the potential link between post-service abnormalities 
of the spine and service.  The Board is also satisfied that 
all relevant and available facts have been properly 
developed.  The veteran has been examined by the VA in 
connection with his claim on multiple occasions and has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence that it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet.App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records reflect complaints of 
back problems; however, at discharge there was no evidence of 
any diagnosed disability of the thoracic or lumbar spine.  
Nor does the current record contain competent evidence of 
arthritis (as shown by x-ray) of the lumbar or thoracic spine 
within one year after the veteran's discharge from service.  
Thus, no in-service incurrence of disability is shown, nor is 
application of the presumptive provisions warranted.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board notes that diagnostic testing in October 1991 was 
interpreted as showing some mid-to-lower thoracic curvature 
and minimal degenerative changes.  However, in November 1992 
x-rays were considered to show normal findings by the 
radiologist who read them, although a clinical examiner 
interpreted the x-rays as showing a curvature below the neck 
"often associated with chronic spasm."  In any event, the 
diagnosis was only a history of dorsal spine strain.  In June 
1997, Dr. J.W.C., stated that an in-service injury "may 
have" caused or acutely exacerbated a prior injury.  In that 
regard the Board notes that the Court has held that medical 
evidence must be more than speculative.  Bostain v. West, 
No. 97-62 (U.S. Vet. App., Mar. 25, 1998), Obert v. Brown, 5 
Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993) (where 
a physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence).  

Accordingly, the Board requested clarifying opinions in 
connection with the veteran's claim.  In December 1997, Dr. 
J.W.C. noted that the veteran was asymptomatic.  In January 
1999, Dr. J.W.C. noted that lumbosacral x-ray films were 
unremarkable and concluded that there were no abnormalities 
of the thoracic or lumbar spine.  At that time Dr. J.W.C. 
further noted that the veteran himself denied any pain or 
other problems associated with his claimed thoracic/lumbar 
curvature.  Finally, the April 1999 VA examiner noted that 
the veteran denied back symptomatology and denied functional 
deficits or treatment.  With respect to the thoracic spine, 
absent proof of a present disability there can be no valid 
claim.  Despite noting a history of thoracic trauma, an 
examiner, in a May 1999 report, noted no ongoing diagnoses or 
abnormal findings or complaints related to the thoracic 
spine.  The suggestion of a thoracic abnormality and a past 
interpretation of diagnostic testing are less probative than 
current medical evidence, which includes diagnostic testing, 
clinical evaluation and medical consideration of the relevant 
facts.  The latter resulted in the absence of a diagnosis 
pertinent to the thoracic spine.  The record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge that would render his opinions on medical diagnoses 
or etiology competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the veteran's claim for 
service connection for thoracic disability must be denied.  A 
claim for service-connection for a disability must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

Although the April/May 1999 examiner noted an impression of a 
transitional lumbosacral segment, that examiner specifically 
found it to be congenital, premilitary and having "no 
bearing" on the veteran's service.  In that respect, the 
Board notes that the April/May 1999 examiner is competent to 
provide an opinion as to the congenital and thus pre-existing 
nature of the veteran's lumbar defect and that there is no 
contradictory information of record showing any lumbar 
findings or diagnoses in service, or post-service diagnoses 
opined to be related either directly to service and not 
existing prior to service entry.  Thus, the presumption of 
soundness at entrance is successfully rebutted.  See 
38 C.F.R. § 3.304(d).  Further, the April and May 1999 
reports are consistent with the prior record in reflecting 
the veteran's denial of any lumbar symptoms; rather, he has 
argued that he simply wants to document a deformity in case a 
problem arises in the future.  The entire evidentiary record 
is absent competent evidence that the veteran's congenital 
spinal deformity was worsened as a result of a launcher 
accident, or otherwise that such worsened in severity during 
his period of service.  In fact, as the current record 
continues to show the veteran as asymptomatic with respect to 
any deformity of his lumbar spine, there is clearly no 
evidence of aggravation of any pre-existing congenital defect 
of the lumbar spine.  38 C.F.R. § 3.306(a); Falzone, supra.  
Thus, the claim is denied in that respect.


ORDER

Service connection for a lumbar/thoracic disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

